PROTECTIVE FILM AND METHOD FOR PEELING RELEASE LAYER THEREOF

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election of Group II, claims 8-17, in the reply filed on April 25, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 25, 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“positioning device” in claim 8,
“positioning mechanism” in claim 8,
“peeling device” in claim 8, and
“aligning mechanism” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 11 is objected to because of the following informalities:
In claim 11, line 2, “a protective film sheet” should be –the protective film sheet–.
In claim 11, line 4, “a release layer” should be –the release layer–.
In claim 11, line 5, “a lead tab” should be –the lead tab–.
In claim 11, lines 5-6, “a positioning mechanism” should be –the positioning mechanism–.
Appropriate correction is required.

Claim Rejections—35 USC §112
Claims 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation " the protective film sheet " in the last two lines.  There is insufficient antecedent basis for this limitation in the claim.  (In light of claim 11, it is clear that Applicant intends “the protective film sheet” to be a distinct limitation from the “protective film” recited earlier.)
Claims 9-17 depend on claim 8 and are rejected for thereby incorporating the indefinite subject matter thereof.

Claim Rejections—35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 11, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wadsworth et al. (US 2015/0041069).
Regarding claim 8, Wadsworth et al. teach a method for peeling a release layer (adhesive release liner 140) of a protective film (overlay applicator 100) (Fig. 1; [0002, 0046]), comprising: providing a positioning device (cradle 832 comprising alignment base pins), the positioning device 832 being matched with a positioning mechanism (alignment mechanism 715 include multiple holes surrounding overlay 730 and configured to engage with the alignment base pins) to position the protective film 100 (Fig. 7-8; [0069-0070, 0073, 0075]); providing a peeling device (handle 855), the peeling device 855 peeling a lead tab (pull tab 150/750) from the protective film 100 (Fig. 1, 7-8; [0046, 0069, 0074]); and moving the peeling device 855 relative to the protective film 100 to peel the release layer 140 from a protective film sheet (overlay 130) (Fig. 1, 8-14; [0046, 0079]).
Regarding claim 11, the protective film 100 comprises: the protective film sheet 130; a protective layer (protective film 120/720); and the release layer 140, wherein the lead tab 150/750 is connected to an end part of the release layer 140 (Fig. 1; [0046]), and the positioning mechanism 715 is arranged on the protective layer 120/720 to align the protective film sheet 130 with a screen of an electronic device 320 (Abstract; Fig. 1, 3, 7; [0046, 0056, 0070]).
Regarding claim 13, an aligning mechanism (pulling aid 156 comprising holes, slots, etc., which engage with pulling mechanism 856 of the machine 800 and thereby help align the protective film sheet 130) may be arranged on the lead tab 150/750 (Fig. 1, 9; [0051, 0074]).
Regarding claim 14, the aligning mechanism 156 is arranged at one end of the lead tab 150/750 away from the release layer 140 (Fig. 1; [0051]).
Regarding claim 15, the positioning mechanism 715 comprises a plurality of positioning holes arranged at intervals along a periphery of the protective film sheet 130 (as overlaid by protective film 120/720) for positioning the protective film 100 (Fig. 1, 7; [0046, 0070]).

Claim Rejections—35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wadsworth et al. as applied to claims 8, 11, and 13-14 above, and further in view of Xiong et al. (DE 20 2013 102 944).
Regarding claim 9, Wadsworth et al. teach that moving the peeling device 855 relative to the protective film 100 to peel the release layer 140 from the protective film sheet 130 comprises: moving the peeling device 855 relative to one end of the protective film sheet 130 away from the lead tab 150/750 and displacing the release layer 140 (via pulling mechanism 856) to peel the release layer 140 from the protective film sheet 130 (Fig. 8-9; [0079]).  Wadsworth et al. do not specifically teach that the displacement comprises pressing down the release layer 140 as opposed to pulling it.  However, Xiong et al. also teach applying a protective film to a screen of an electronic device 11 with the aid of a device (Fig. 1-5; [0017, 0020]).  Xiong et al. teach moving a peeling device (movable pressure roller assembly 3) relative to one end of a protective film sheet (main film 5) away from a lead tab (separating disk 9) and pressing down a release layer (secondary film 6) to peel the release layer 6 from the protective film sheet 5 (Fig. 1-5; [0021]).  Thus, it would have been obvious to one of ordinary skill in the art to press down the lead tab 150/750 of Wadsworth et al., because Xiong et al. teach that this is an effective technique for peeling the release layer 140 from the protective film sheet 130 as desired by Wadsworth et al.

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wadsworth et al. as applied to claims 8, 11, and 13-14 above, and further in view of Hoshikawa (US 2018/0117892).
Regarding claim 16, Wadsworth et al. do not specifically teach that the plurality of positioning holes are asymmetrically arranged with each other.  However, Hoshikawa also teaches applying a protective film 20 to a screen of an electronic device M with the aid of a positioning mechanism comprising a plurality of positioning holes 21-23 (Abstract; Fig. 3-5B; [0002, 0008-0009, 0033-0034]).  Hoshikawa teaches that it is preferable to provide the positioning holes 21-23 so as to be asymmetrically arranged with each other, in order to uniquely determine the proper positional relationship between the protective film 20 and the film holder 10, thereby preventing positioning errors (Fig. 3; [0013-0014, 0028-0030, 0033]).  Thus, it would have been obvious to one of ordinary skill in the art to provide the plurality of positioning holes of Wadsworth et al. to be asymmetrically arranged with each other, in order to prevent positioning errors as taught by Hoshikawa.
Regarding claim 17, Wadsworth et al. teach that the plurality of positioning holes are arranged in an array with each other (Fig. 7; [0070]), but do not specifically teach that they comprise at least two diameters.  However, Hoshikawa teaches that it is preferable to provide the positioning holes 21-23 so as to be asymmetrically arranged with each other, including variations in diameter, in order to uniquely determine the proper positional relationship between the protective film 20 and the film holder 10, thereby preventing positioning errors (Fig. 1A, 2A, 2B, 3; [0013-0014, 0028-0030, 0033]).  Thus, it would have been obvious to one of ordinary skill in the art to provide the plurality of positioning holes of Wadsworth et al. to comprise at least two diameters, in order to prevent positioning errors as taught by Hoshikawa.

Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Schwenke (US 2020/0064883), Abadi (US 2018/0145715), Lin (US 2017/0274635), Mason et al. (US 2015/0314523), Rostami (US 2015/0013890), and Patel et al. (US 2012/0211170) teach methods considered relevant to the claimed invention.

Allowable Subject Matter
Claims 10 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Claim 10 would be allowable because the prior art does not teach a method as claimed, wherein moving the peeling device relative to the protective film to peel the release layer from the protective film sheet comprises: moving the peeling device relative to one end of the protective film sheet away from the lead tab and rolling up the release layer to peel the release layer from the protective film sheet.  Claim 12 would be allowable because the prior art does not teach a method as claimed, wherein the lead tab comprises a first layer and a second layer, one end of the release layer is sandwiched between the first layer and the second layer, and one end of the lead tab matched with the release layer is offset from a boundary of the protective film sheet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745